Exhibit 10.7

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED (the “1933 ACT”), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO YOU THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT, OR ANY APPLICABLE STATE
SECURITIES LAWS.

PLAIN ENGLISH WARRANT AGREEMENT

This is a PLAIN ENGLISH WARRANT AGREEMENT dated October 20, 2011 by and between
GEVO, INC., a Delaware corporation and TRIPLEPOINT CAPITAL LLC, a Delaware
limited liability company.

The words “We”, “Us”, or “Our” refer to the warrant holder, which is TRIPLEPOINT
CAPITAL LLC. The words “You” or “Your” refers to the issuer, which is GEVO,
INC., and not to any individual. The words “The Parties” refers to both
TRIPLEPOINT CAPITAL LLC and GEVO, INC. This Plain English Warrant Agreement may
be referred to as the “Warrant Agreement”.

We have previously entered into a Plain English Growth Capital Loan and Security
Agreement dated as of August 5, 2010 (as amended or modified from time to time,
the “Original Agri-Energy Loan Agreement”) with Agri-Energy, LLC, a Minnesota
limited liability company (the “Agri-Energy Borrower”) which was amended and
restated pursuant to the Amended and Restated Plain English Growth Capital Loan
and Security Agreement dated as of October 20, 2011 (as amended or modified from
time to time, the “Amended and Restated Agri-Energy Loan Agreement”). In
consideration of Us agreeing to extend certain loans to the Agri-Energy Borrower
pursuant to the Original Agri-Energy Loan Agreement and the Amended and Restated
Agri-Energy Loan Agreement, the Parties have also entered into a Plain English
Continuing Guaranty, dated as of August 5, 2010 (as amended or modified from
time to time, the “Guaranty”).

You are deriving direct and indirect economic benefits from the loans to be
extended by Us to the Agri-Energy Borrower under the Amended and Restated
Agri-Energy Loan Agreement.

In consideration of the Amended and Restated Agri-Energy Loan Agreement and the
loans being extended by Us to the Agri-Energy Borrower and the direct and
indirect economic benefits to be derived from those loans, the Parties agree to
the following mutual agreements and conditions set forth below:

 

WARRANT INFORMATION

Effective Date

October 20, 2011

   Warrant Number


0647-W-03

   Loan Facility Number


0647-GC-03

Warrant Coverage    

Up to $1,500,000    

(10% of $15,000,000)    

as set forth in    

Section 1.    

 

Number of Shares

Up to 188,442 as set forth in Section 1    

and subject to adjustment as set forth    

in this Warrant Agreement.    

 

Price Per Share    

$7.96 (subject to adjustment per the    

terms of this Warrant Agreement)    

  Type of Stock  


Common Stock  

 

1



--------------------------------------------------------------------------------

OUR CONTACT INFORMATION

Name

TriplePoint Capital LLC

  

Address For Notices

2755 Sand Hill Road, Ste. 150

Menlo Park, CA 94025

Tel: (650) 854-2090

Fax: (650) 854-1850

  

Contact Person

Sajal Srivastava, COO
Tel: (650) 233-2102
Fax: (650) 854-1850
email:

legal@triplepointcapital.com

YOUR CONTACT INFORMATION

Customer Name

Gevo, Inc.

  

Address For Notices

345 Inverness Dr. South

Building C, Suite 310

Engelwood, CO 80112

  

Contact Person

Patrick R. Gruber, CEO

Tel: (720) 267-8614

 

1. WHAT YOU AGREE TO GRANT US

You grant to Us and We are entitled, upon the terms and subject to the
conditions set forth in this Warrant Agreement, to purchase from You, at a price
per share equal to the Exercise Price, that number of fully paid and
non-assessable shares of Your Common Stock equal to Seven Hundred Fifty Thousand
Dollars ($750,000), divided by the Exercise Price.

In addition, You grant to Us and We are entitled, upon the terms and subject to
the conditions set forth in this Warrant Agreement, to purchase from You, at a
price per share equal to the Exercise Price, an additional number of fully paid
and non-assessable shares of Your Common Stock equal to five percent (5.0%) of
any amounts advanced under the Part 2 Commitment Amount of the Agri-Energy Loan
Agreement (it being understood that the product of 5.0% multiplied by amounts
advanced under the Part 2 Commitment Amount shall not exceed $750,000), divided
by the Exercise Price.

The number of shares of Common Stock and the Exercise Price of such shares of
Common Stock are subject to adjustment as provided in Section 4 hereof.

For purposes of this Warrant Agreement, the following capitalized terms have the
meanings given below:

“Exercise Price” means $7.96.

“Common Stock” means as of any date of determination, Your common stock, par
value $0.01 per share, authorized under Your Certificate of Incorporation as in
effect on the Effective Date.

The Parties agree that this Warrant Agreement to purchase shares of Your Common
Stock has a fair market value equal to $100 and that $100 of the issue price of
the investment will be allocable to the Warrant Agreement and the balance shall
be allocable to the Loan Agreement for income tax purposes and the original
issue discount on the Loan Agreement shall be considered to be zero.

 

2. WHEN ARE WE ENTITLED TO PURCHASE YOUR COMMON STOCK.

The term of this Warrant Agreement and our right to purchase Common Stock will
begin on the Effective Date, and shall be available for seven (7) years from the
Effective Date through and including October 19, 2018.

 

3. HOW WE MAY PURCHASE YOUR COMMON STOCK.

We may exercise Our purchase or conversion rights (as applicable), in whole or
in part, at any time, or from time to time, prior to the expiration of the term
of this Warrant Agreement, by giving You a completed and executed Notice of
Exercise in the form attached as Exhibit I. Promptly upon receipt of the Notice
of Exercise and in any event no later than twenty-one (21) days after you have
received Our Notice of Exercise and payment of the Exercise Price, as set forth
below, for the shares purchased, You will issue to Us a certificate for the
number of shares of Common Stock that We have purchased and You will execute the
Acknowledgment of Exercise in the form attached hereto as Exhibit II indicating
the number of shares of Common Stock that will be available to Us for future
purchases, if any.

 

2



--------------------------------------------------------------------------------

We may pay for the Common Stock by either (i) cash or check, or (ii) if the
current fair market value of one share of Common Stock is greater than the
Exercise Price (at the date of calculation) by the Net Issuance Method as
determined below. If We elect the Net Issuance Method, You will issue Common
Stock using the following formula:

 

X =    Y(A-B)    A

 

Where:    X =    the number of shares of Common Stock to be issued to Us.    Y =
   the number of shares of Common Stock We request to be exercised under this
Warrant Agreement.    A =    the fair market value of one share of Common Stock
(at the date of such calculation).    B =    the Exercise Price (as adjusted to
the date of such calculation).

For purposes of the above calculation, the current fair market value of Common
Stock shall mean with respect to each share of Common Stock:

 

  •  

if Your Common Stock is traded on a U.S. national or regional securities
exchange, the fair market value shall be the average of the closing prices of
Your Common Stock, as reported on such exchange over a five (5) day trading
period ending three (3) days before the day the current fair market value of the
securities is being determined; or

 

  •  

if Your Common Stock not traded on a U.S. national or regional securities
exchange but is quoted on an established automated over-the-counter trading
market in the U.S, the fair market value shall be the average of the closing bid
and asked prices of Your Common Stock, as quoted on such market, over the five
(5) day trading period ending three (3) days before the day the current fair
market value of the securities is being determined.

During the term of this Warrant Agreement, You will at all times from and after
the Effective Date have authorized and reserved a sufficient number of shares of
Your Common Stock to provide for the exercise of our rights to purchase shares
of Your Common Stock pursuant to this Warrant Agreement.

If We elect to exercise part of the Warrant Agreement, You will promptly issue
to Us an amended Warrant Agreement stating the remaining number of shares of
Common Stock that are available. All other terms and conditions of that amended
Warrant Agreement shall be identical to those contained in this Warrant
Agreement.

If at the end of the term of this Warrant Agreement, the fair market value of
one share of Common Stock (or other security issuable upon the exercise hereof)
as determined in accordance herewith is greater than the Exercise Price in
effect on such date, then this Warrant Agreement shall automatically be
exercised via Net Issuance Method and deemed on and as of such date to be
converted pursuant hereto as to all shares of Common Stock (or such other
securities) for which it shall not previously have been exercised or converted,
and You shall promptly deliver a certificate representing the shares of Common
Stock (or such other securities) issued upon such conversion to Us.

 

4. WHEN WILL THE NUMBER OF SHARES AND EXERCISE PRICE CHANGE.

 

  •  

If You are Acquired. If at any time: (i) there is a reorganization of Your stock
(other than a reclassification, exchange or subdivision of Your stock otherwise
provided for in this Warrant Agreement); (ii) You merge or consolidate with or
into another entity, whether or not You are the surviving entity; (iii) You sell
or convey, or grant an exclusive license with respect to, all or substantially
all of Your assets to any other person; or (iv) there occurs any transaction or
series of related transactions that result in the transfer of fifty percent
(50%) or more of the outstanding voting power of Your capital stock (each of the
foregoing events are referred to as a “Merger Event”), then, as a part of such
Merger Event, lawful provision shall be made so that We shall thereafter be
entitled to receive, upon exercise of Our rights under this Warrant Agreement,
the same securities, cash, and/or other property as would have been payable to
Us if We had exercised Our rights under this Warrant Agreement immediately prior
to the Merger Event and subsequent closing. In any such case, appropriate
adjustment (as determined in good faith by the Your Board of

 

3



--------------------------------------------------------------------------------

 

Directors) shall be made in the application of the provisions of this Warrant
Agreement with respect to Our rights and interest after the Merger Event so that
the provisions of this Warrant Agreement (including adjustments of the Exercise
Price and number of shares of Common Stock purchasable) shall be applicable to
the greatest extent possible.

 

  •  

If You Reclassify Your Stock. If at any time You combine, reclassify, exchange
or subdivide Your securities or otherwise, change any of the securities as to
which purchase rights under this Warrant Agreement exist into the same or a
different number of securities of any other class or classes, this Warrant
Agreement will thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities which were subject to the purchase rights under this Warrant
Agreement immediately prior to such combination, reclassification, exchange,
subdivision or other change.

 

  •  

If You Subdivide or Combine Your Shares. If at any time You combine or subdivide
Your Common Stock, the Exercise Price will be proportionately decreased in the
case of a subdivision, or proportionately increased in the case of a
combination.

 

  •  

If You Pay Stock Dividends. If at any time You pay a dividend payable in, or
make any other distribution (except any distribution specifically provided for
in the above paragraphs) of Your Common Stock, then the Exercise Price shall be
adjusted, from and after the record date of such dividend or distribution, to
that price determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction (i) the numerator of which shall be the
total number of all shares of Your Common Stock outstanding immediately prior to
such dividend or distribution, and (ii) the denominator of which shall be the
total number of all shares of Your Common Stock outstanding immediately after
such dividend or distribution. We will thereafter be entitled to purchase, at
the Exercise Price resulting from such adjustment, the number of shares of
Common Stock (calculated to the nearest whole share) obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares of Common Stock issuable upon the exercise hereof immediately prior to
such adjustment and dividing the product thereof by the Exercise Price resulting
from such adjustment.

 

  •  

No Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All shares of
Common Stock (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, You shall, in lieu of issuance of
any fractional share, pay Us a sum in cash equal to the product resulting from
multiplying the then current fair market value of a share of Common Stock by
such fraction.

 

5. WE CAN TRANSFER THIS PLAIN ENGLISH WARRANT AGREEMENT.

Subject to the terms and conditions contained in Section 7 and Our compliance
with any applicable Federal and state securities laws, We (or any successor
transferee) may transfer in whole or in part this Warrant Agreement and all its
rights. You will record the transfer on Your books when You receive Our Notice
of Transfer in the form attached hereto as Exhibit III, and Our payment of all
transfer taxes and other governmental charges involved in such transfer.

 

6. REPRESENTATIONS, WARRANTIES, AND COVENANTS FROM YOU.

 

  •  

Reservation of Common Stock. The Common Stock issuable upon exercise of Our
rights under this Warrant Agreement will be duly and validly reserved and when
issued in accordance with the provisions of this Warrant Agreement will be
validly issued, fully paid and non-assessable, and will be free of any taxes,
liens, charges or encumbrances of any nature whatsoever imposed by You;
provided, however, that the Common Stock issuable pursuant to this Warrant
Agreement may be subject to restrictions on transfer under state and/or Federal
securities laws. Upon Our exercise, You will issue to Us certificates for shares
of Common Stock without charging Us any tax, or other cost incurred by You in
connection with such exercise and the related issuance of shares of Common
Stock. You will not be required to pay any tax, which may be payable in respect
of any transfer involved and the issuance and delivery of any certificate in a
name other than TriplePoint Capital LLC.

 

  •  

Due Authority. Your execution and delivery of this Warrant Agreement and the
performance of Your obligations hereunder, including the issuance to Us of the
right to acquire the shares of Common Stock, have been duly authorized

 

4



--------------------------------------------------------------------------------

 

by all necessary corporate action on Your part and this Warrant Agreement is not
inconsistent with Your Certificate of Incorporation or Bylaws, does not
contravene any law or governmental rule, regulation or order applicable to it,
do not and will not contravene any provision of, or constitute a default under,
any indenture, mortgage, contract or other instrument to which You are a party
or by which You are bound, and this Warrant Agreement constitutes a legal, valid
and binding agreement, enforceable against You in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and the rules of law or principles at equity governing
specific performance, injunctive relief and other equitable remedies.

 

  •  

Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
Federal or other governmental authority or agency is required with respect to
execution, delivery and Your performance of Your obligations under this Warrant
Agreement, except for the filing of any required notices pursuant to Federal and
state securities laws, which filings will be effective by the times required
thereby.

 

  •  

Issued Securities. All of Your issued and outstanding shares of Common Stock or
any other securities have been duly authorized and validly issued and are fully
paid and nonassessable. All outstanding shares of Common Stock were issued in
full compliance with all Federal and state securities laws. In addition as of
the Effective Date:

Your authorized capital consists of (A) 100,000,000 shares of Common Stock, of
which 25,972,828 shares of Common Stock are issued and outstanding, and
(B) 5,000,000 shares of preferred stock, of which no shares are issued and
outstanding.

You have reserved 6,939,851 shares of Common Stock for issuance under Your Stock
Incentive Plans, under which 3,403,509 options are outstanding, 242,282 shares
of restricted stock are outstanding, 83,919 options have been exercised and
3,210,141 shares are available for future issuance.

Your stockholders do not have preemptive rights to purchase new issuances of
Your capital stock.

 

  •  

Other Commitments to Register Securities. Except as set forth in this Warrant
Agreement, previous warrant agreements executed in favor of Us and the
Investors’ Rights Agreement, You are not, pursuant to the terms of any other
agreement currently in existence, under any obligation to register under the
1933 Act any of Your presently outstanding securities or any of Your securities
which may hereafter be issued.

 

  •  

Exempt Transaction. Subject to the accuracy of Our representations in Section 7
hereof, the issuance of the shares of Common Stock upon exercise of this Warrant
Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the 1933 Act, in reliance upon Section 4(2)
thereof, and (ii) the qualification requirements of the applicable state
securities laws.

 

  •  

Compliance with Rule 144. We may sell the Common Stock issuable hereunder in
compliance with Rule 144 promulgated by the Securities and Exchange Commission.
Within ten (10) days of Our request, You agree to furnish Us a written statement
confirming Your compliance with the filing requirements of the Securities and
Exchange Commission as set forth in such Rule 144, as may be amended.

 

  •  

No Impairment. You agree not to, by amendment of Your Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by You, but shall at all times in good
faith assist in carrying out of all the provisions of this Warrant and in taking
all such action as may be necessary or appropriate to protect Our rights under
this Warrant against impairment. However, You shall not be deemed to have
impaired Our rights if You amend Your Certificate of Incorporation in a manner
that does not (individually or when considered in the context of any other
actions being taken in connection with such amendments or waivers) affect Us in
a manner different from the effect that such amendments or waivers have on the
rights of other holders of Your Common Stock.

 

5



--------------------------------------------------------------------------------

7. OUR REPRESENTATIONS AND COVENANTS TO YOU.

 

  •  

Investment Purpose. The right to acquire this Warrant Agreement and the Common
Stock issuable upon exercise of Our rights contained herein will be acquired for
investment purposes and not with a view to the sale or distribution of any part
thereof, and We have no present intention of selling or engaging in any public
distribution of the same in violation of the 1933 Act.

 

  •  

Private Issue. We understand (i) that this Warrant Agreement and the Common
Stock issuable upon exercise of this Warrant Agreement are not registered under
the 1933 Act or qualified under applicable state securities laws on the ground
that the issuance contemplated by this Warrant Agreement will be exempt from the
registration and qualifications requirements thereof, and (ii) that Your
reliance on such exemption is predicated on the representations set forth in
this Section 7. We further understand that all certificates evidencing the
shares to be issued to Us will bear appropriate legends.

 

  •  

Disposition of Our Rights. In no event will We make a disposition of any of Our
rights to acquire Common Stock or Common Stock issuable upon exercise of such
rights unless and until (i) We shall have notified You in writing of the
proposed disposition, and (ii) the transferee agrees to be bound in writing to
the applicable terms and conditions of this Warrant Agreement, and (iii) if You
request, We shall have furnished You with an opinion of counsel satisfactory to
You and Your counsel to the effect that (A) appropriate action necessary for
compliance with the 1933 Act has been taken, or (B) an exemption from the
registration requirements of the 1933 Act is available. Notwithstanding the
foregoing, the restrictions imposed upon the transferability of any of Our
rights to acquire Common Stock or Common Stock issuable on the exercise of such
rights do not apply to transfers from the beneficial owner of any of the
aforementioned securities to its nominee or from such nominee to its beneficial
owner, and shall terminate as to any particular share of Common Stock when
(1) such security shall have been effectively registered under the 1933 Act and
sold by the holder thereof in accordance with such registration or (2) such
security shall have been sold without registration in compliance with Rule 144
under the 1933 Act, or (3) a letter shall have been issued to You at Our request
by the staff of the Securities and Exchange Commission or a ruling shall have
been issued to You at Our request by the Commission stating that no action shall
be recommended by such staff or taken by the Commission, as the case may be, if
such security is transferred without registration under the 1933 Act in
accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required. Whenever the restrictions imposed hereunder shall terminate, as
hereinabove provided, the holder of a share of Common Stock then outstanding as
to which such restrictions have terminated shall be entitled to receive from
You, without expense to such holder, one or more new certificates for the
Warrant or for such shares of Common Stock not bearing any restrictive legend
referring to 1933 Act registration or exemption.

 

  •  

Financial Risk. We have such knowledge and experience in financial and business
matters and knowledge of Your business affairs and financial condition as to be
capable of evaluating the merits and risks of Our investment, and have the
ability to bear the economic risks of Our investment.

 

  •  

Accredited Investor. We are an “accredited investor” within the meaning of the
Securities and Exchange Rule 501 of Regulation D of the 1933 Act, as presently
in effect.

 

8. NOTICES YOU AGREE TO PROVIDE US.

You agree to give Us at least ten (10) days prior written notice of the
following events:

 

  •  

If You Pay a Dividend or distribution declaration upon your stock.

 

  •  

If You consummate a Merger Event.

 

  •  

If You dissolve or liquidate.

 

  •  

If you intend to file a registration statement under the 1933 Act (other than on
Form S-4 or Form S-8 promulgated under the 1933 Act or any successor forms
thereto) to register for sale shares of Your Common Stock by You or for resale
by Your stockholders.

 

6



--------------------------------------------------------------------------------

All notices in this Section must set forth details of the event, how the event
adjusts either Our number of shares or Our Exercise Price and the method used
for such adjustment.

Timely Notice. Your failure to timely provide such notice required above shall
entitle Us to retain the benefit of the applicable notice period notwithstanding
anything to the contrary contained in any insufficient notice received by Us.

 

9. DOCUMENTS YOU WILL PROVIDE US.

Upon signing this Agreement You will provide Us with:

 

  •  

Executed originals of this Agreement, and all other documents and instruments
that We may reasonably require

 

  •  

Secretary’s certificate of incumbency and authority

 

  •  

Certified copy of resolutions of Your board of directors approving this
Agreement

 

  •  

Certified copy of /Certificate of Incorporation and By-Laws as amended through
the Effective Date

 

  •  

Current Investor’s Rights Agreement

So long as this Warrant Agreement is in effect, You shall provide Us with the
following:

 

  •  

You shall submit to Us any documents and other information that We may
reasonably request from time to time and are necessary to implement the
provisions and purposes of this Warrant Agreement.

 

10. REGISTRATION RIGHTS UNDER THE 1933 ACT.

Except as otherwise specifically set forth in this Warrant Agreement, We shall
have piggyback registration rights with respect to the shares of Common Stock
issuable upon exercise of this Warrant Agreement, on the terms and subject to
the conditions set forth in Section 2.3 of the Fifth Amended and Restated
Investors’ Rights Agreement, dated as of March 26, 2010 (as amended, the
“Investors’ Rights Agreement”); provided, however, that We may include Our
shares of Common Stock in a registration pursuant to the exercise of such
piggyback registration rights only to the extent that the inclusion of such
securities will not reduce the amount of Registrable Securities (as defined in
the Investors’ Rights Agreement) of the Holders (as defined in the Investors’
Rights Agreement) which are included in such registration.

 

11. OTHER LEGAL PROVISIONS THE PARTIES WILL ABIDE BY.

Effective Date. This Warrant Agreement shall be construed and shall be given
effect in all respects as if it had been executed and delivered by the Parties
on the date hereof. This Warrant Agreement shall be binding upon any of the
successors or assigns of the Parties.

Attorney’s Fees. In any litigation, arbitration or court proceeding between the
Parties relating to this Warrant Agreement, the prevailing party shall be
entitled to attorneys’ fees and expenses and all costs of proceedings incurred
in enforcing this Warrant Agreement.

Governing Law. This Warrant Agreement shall be governed by and construed for all
purposes under and in accordance with the laws of the State of California
without giving effect to that body of law pertaining to conflicts of laws.

Consent to Jurisdiction and Venue. All judicial proceedings arising in or under
or related to this Warrant Agreement may be brought in any state or federal
court of competent jurisdiction located in the State of California. By execution
and delivery of this agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San

 

7



--------------------------------------------------------------------------------

Mateo County, State of California; (b) waives any objection as to jurisdiction
or venue in San Mateo County, State of California; (c) agrees not to assert any
defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Plain English Warrant Agreement. Service of process on any
party hereto in any action arising out of or relating to this agreement shall be
effective if given in accordance with the requirements for notice set forth in
this Section, and shall be deemed effective and received as set forth therein.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of either party to bring proceedings
in the courts of any other jurisdiction.

Mutual Waiver of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and The Parties wish applicable
state and federal laws to apply (rather than arbitration rules), The Parties
desire that their disputes be resolved by a judge applying such applicable laws.
EACH OF THE PARTIES SPECIFICALLY WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR
ASSIGNEE OR BY US OR OUR ASSIGNEE AGAINST YOU. IN THE EVENT THAT THE FOREGOING
JURY TRIAL WAIVER IS NOT ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL
QUESTIONS OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY
PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF
CIVIL PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE
COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN
THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION. THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. This
waiver extends to all such Claims, including Claims that involve Persons other
than You and Us; Claims that arise out of or are in any way connected to the
relationship between You and Us; and any Claims for damages, breach of contract,
specific performance, or any equitable or legal relief of any kind, arising out
of this Warrant Agreement.

Counterparts. This Warrant Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Notices. Any notice required or permitted under this Warrant Agreement shall be
given in writing and shall be deemed effectively given upon the earlier of
(1) actual receipt or 3 days after mailing if mailed postage prepaid by regular
or airmail to Us or You or (2) one day after it is sent by overnight mail via
nationally recognized courier or (3) on the same day as sent via confirmed
facsimile transmission, if during normal business hours, or the next business
day, if sent after normal business hours, provided that the original is sent by
personal delivery or mail by the sending party.

Remedies. In the event of any default hereunder, the non-defaulting party may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where such party will not have an adequate remedy at law and where damages will
not be readily ascertainable. Each party expressly acknowledges and agrees that
there is no adequate remedy at law for any breach of this Warrant Agreement and
that in the event of any breach of this Agreement, the injured party shall be
entitled to specific performance of any or all provisions hereof or an
injunction prohibiting the other party from continuing to commit any such breach
of this Agreement.

Survival. The representations, warranties, covenants, and conditions of the
Parties contained herein or made pursuant to this Warrant Agreement shall
survive the execution and delivery of this Warrant Agreement.

Severability. In the event any one or more of the provisions of this Warrant
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Warrant Agreement shall be unimpaired, and the
invalid, illegal or unenforceable provision shall be replaced by a mutually
acceptable valid, legal and enforceable provision, which comes closest to the
intention of the parties underlying the invalid, illegal or unenforceable
provision.

 

8



--------------------------------------------------------------------------------

Entire Agreement. This Warrant Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations and
undertakings of the Parties, whether oral or written, with respect to such
subject matter.

Amendments. Any provision of this Warrant Agreement may only be amended by a
written instrument signed by the Parties.

Lost Warrants or Stock Certificates. You covenant to Us that, upon receipt of
evidence reasonably satisfactory to Us of the loss, theft, destruction or
mutilation of this Warrant Agreement or any stock certificate and, in the case
of any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to You, or in the case of any such mutilation upon surrender and
cancellation of such Warrant Agreement or stock certificate, You will make and
deliver a new Warrant Agreement or stock certificate, of like tenor, in lieu of
the lost, stolen, destroyed or mutilated Warrant Agreement or stock certificate.

Rights as Stockholders. We shall not, as a party to this Warrant Agreement, be
entitled to vote or receive dividends or be deemed the holder of shares of
Common Stock or any of Your other securities which may at any time be issuable
upon the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon Us any of the rights of one of Your stockholders or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to receive dividends or subscription
rights or otherwise until this Warrant Agreement is exercised and the shares
purchasable upon the exercise hereof shall have become deliverable, as provided
herein.

Facsimile Signatures. This Warrant Agreement may be executed and delivered by
facsimile and upon such delivery the facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

(Signature Page to Follow)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Warrant Agreement to be
executed by its officers who are duly authorized as of the Effective Date.

 

You:   GEVO, INC. Signature:   /s/ Patrick Gruber Print Name:   Patrick Gruber
Title:   Chief Executive Officer

Us:   TRIPLEPOINT CAPITAL LLC Signature:   /s/ Sajal Srivastava Print Name:  
Sajal Srivastava Title:   Chief Operating Officer

[SIGNATURE PAGE TO WARRANT AGREEMENT 0647-W-03]